             Case 5:21-cv-00160-C Document 20 Filed 03/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


DENNIS FURR,                                      )
                                                  )
                      Plaintiff,                  )
                                                  )       Case No. 5:21-cv-00160-C
                                                  )
vs.                                               )
                                                  )
C. R. BARD, INC. and BARD                         )
PERIPHERAL VASCULAR                               )
INCORPORATED,                                     )
                                                  )
                      Defendants.                 )


      AGREED ORDER GRANTING JOINT MOTION FOR TEMPORARY STAY

       On this day, the Court considered the parties’ Joint Motion for Temporary Stay (the “Joint

Motion”) [Dkt. 19]. Based on the Joint Motion, and the applicable authorities, the Court finds good

and sufficient cause to GRANT the Joint Motion.

       It is hereby ORDERED that:

       (1)     the case is temporarily stayed for a period of one-hundred-and-twenty-days (120)

               days until July 21, 2021, and any deadlines imposed by the Court, Local Rules, or

               Federal Rules of Civil Procedure are continued; and

       (2)     in the event the Parties are not successful in resolving this matter by July 21, 2021,

               they will meet and confer and promptly file a Joint Status Report with the Court.

       If the case is not resolved by July 21. 2021, no further stay will be imposed, and a

       Scheduling Order will be imposed.
   Case 5:21-cv-00160-C Document 20 Filed 03/23/21 Page 2 of 2




IT IS SO ORDERED this 23rd day of March 2021.
